Exhibit 23.1 Child, Van Wagoner & Bradshaw, PLLC CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in the Form 8-K/A, to be filed on or about February 11, 2011, of our audit and review reports dated January 18, 2011 and February 7, 2011, respectively, relating to the financial statements of The Original Soupman, Inc. and Subsidiaries and Soup Kitchen International, Inc. /s/ Child, Van Wagoner & Bradshaw, PLLC Certified Public Accountants Salt Lake City, Utah February 11, 2011 5296 So. Commerce Dr., Suite 300 • Salt Lake City, Utah 84107-5370 Telephone: (801) 281-4700 • Facsimile: (801) 281-4701 Members: American Institute of Certified Public Accountants • Utah Association of Certified Public Accountants
